381 N.W.2d 442 (1986)
In the Matter of the WELFARE OF J.J.B., A Minor Child.
Nos. C8-84-1647, C4-84-2178.
Supreme Court of Minnesota.
February 14, 1986.

ORDER
WHEREAS, the above-entitled matter came on for hearing before the court sitting en banc on Wednesday, February 12, 1986, at 9:00 a.m. upon the petition of Dianne Gordon from the determination of the Minnesota Court of Appeals;
IT IS HEREBY ORDERED that the decision of the Minnesota Court of Appeals is reversed and that the order of the Kandiyohi County Court, Family Division, the Honorable James E. Zeug, dated August 9, 1984, as amended by order dated November 8, 1984, terminating all parental rights of the natural mother, L.B., of the minor child, J.J.B., be, and the same is, reinstated. An opinion of this court will follow. *443 *444 *445 *446 *447